 


109 HR 2508 IH: Foster Opportunities for Success Through Higher Education Reform
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2508 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. George Miller of California (for himself, Mr. Davis of Illinois, Mr. Grijalva, Mr. Holt, Mr. Van Hollen, Mr. Payne, Mrs. McCarthy, Mr. Ryan of Ohio, Mr. Owens, Mr. Hinojosa, Mr. Kildee, Mr. Stark, Mr. Kennedy of Rhode Island, Mr. Conyers, Mr. Wexler, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to improve the ability of foster care youths to attend and succeed in higher education. 
 
 
1.Short titleThis Act may be cited as the Foster Opportunities for Success Through Higher Education Reform or the FOSTER Act. 
2.FindingsThe Congress finds the following: 
(1)Recent studies by the Center for the Study of Social Policy, Casey Family Programs, and the Packard Foundation demonstrate that many of the 20,000 children aging out of foster care each year face unique challenges as they enter the adult world: a greater likelihood of becoming teen parents, dependence on public assistance, participation in substance abuse, homelessness, and involvement with the criminal justice system compared to youth in the general population.  
(2)According to a study of foster care children in Washington State, a child who enters foster care is likely to have poorer academic outcomes than children not in foster care, even after controlling for a variety of factors such as poverty. 
(3)A follow-up study in Wisconsin found that 37 percent of youth had not completed their high school education when interviewed 12 to 18 months after discharge from foster care. 
(4)A study of African American males in the Ohio foster care system found that in the sixth grade, African American males in foster care had significantly lower scores than 1 or more of the 4 comparison groups (all students, all African American students, all male students, all African American male students). 
(5)By the ninth grade, the African American males in foster care had significantly lower scores than all of the comparison groups. 
(6)These youth in foster care are less likely to be enrolled in college preparatory classes and are more than twice as likely as non-foster care youth (37 percent vs. 16 percent) to have dropped out of high school.  
(7)A 2002 report issued by the Child Welfare League of America (CWLA) found that more than 26 percent of foster children have repeated a grade at least once since the seventh grade; 60 percent have failed a class in the previous year; over a third were below grade level in written language, math and readings; foster youth have higher absentee and tardy rates than their non-foster peers. 
(8) A report from Casey Family Programs indicated that, nationwide, fewer than 27 percent of foster youth who graduated high school went on to college as compared to 52 percent of the general population. 
(9)A May 2002, report issued by the University of California at Berkeley found that of more than 3200 foster care youth who attended a community college from 1992 through 2000, 39 percent earned between 1 and 17 credits. Forty percent of the foster care youth earned no credits. Many did not attempt to take classes for credit, but rather were enrolled in remedial or other non-credit classes. 
3.Foster care youth outreach and housing servicesSubpart 2 of part A of title IV of the Higher Education Act of 1965 is amended by adding at the end the following new chapter: 
 
4FOSTER CARE YOUTH OUTREACH AND HOUSING SERVICES 
408A.Technical assistance and support services 
(a)Program authorizedFrom the amounts appropriated under section 408E(a), the Secretary shall provide competitive grants to public and private institutions of higher education to provide technical assistance and supportive services to foster care youth who are prospective students to prepare for, enter, and remain in such institutions. 
(b)Authorized servicesFunds provided under this section may be used to provide— 
(1)academic counseling; 
(2)college financial-aid counseling; and 
(3)other appropriate support services intended to improve the delivery of services to foster care youth. 
(c)ApplicationsAn institution seeking a grant under this section shall submit an application to the Secretary. Such application shall— 
(1)contain assurances that the applicant will— 
(A)evaluate— 
(i)the extent to which the institution’s current programs are meeting the needs of foster care youth; and 
(ii)how the institution’s outreach and retention services can be improved; 
(B)report to the Secretary on current and expanded services and efforts to increase the number of foster care youth who attend the institution and remain in school to earn a degree or certificate; 
(C)expand representation on student body governing boards to include at least one former foster care youth that will serve to advise the institution on student life issues, with particular attention to the unique barriers for foster care youth in accessing and completing postsecondary education; and 
(D)coordinate with the State social services and child welfare departments in order to facilitate the outreach and technical assistance efforts for prospective students who are foster care youth; and 
(2)contain such additional information and assurances as the Secretary may require. 
(d)Selection of applicantsThe Secretary shall select institutions of higher education for the award of grants under this section on the basis of identifying those institutions that are most likely to be able to successfully carry out the program under this section and serve the goal of expanding higher educational opportunities for foster care youth. 
408B.Housing for foster care youth 
(a)Grants authorizedFrom the amounts appropriated under section 408E(b), the Secretary shall provide grants to institutions of higher education to ensure basic housing during the regular academic school year, including interim housing during regular periods of dormitory closing (excluding summer break), for those foster care youth living in college dormitories. 
(b)ApplicationsAn institution seeking a grant under this section shall submit an application to the Secretary containing such information as the Secretary may require. 
(c)Selection of applicantsThe Secretary shall select institutions of higher education for the award of grants under this section on the basis of identifying those institutions that are most likely to be able to successfully carry out the program under this section and serve the goal of expanding higher educational opportunities for foster care youth. 
408C.Coordination 
(a)Coordination with the John H. Chafee Foster Care Independence ProgramThe Secretary shall ensure that activities under this chapter are coordinated with programs under section 477(i) of the Social Security Act (42 U.S.C. 6383). 
(b)Coordination with TRIO and GEARUPEach recipient of funds under the programs authorized by chapters 1 and 2 of this subpart shall identify services to foster care youth as a permissible service in those programs, and ensure that such youth receive supportive services, including mentoring, tutoring, and other services provided by those programs. 
408D.Eligible foster care youth 
(a)In generalAn individual shall be treated as a foster care youth eligible for services and benefits under this chapter if such individual is— 
(1)a youth for whom the State or an entity licensed by the State has responsibility for placement, care, or supervision, and includes youth in foster homes, group homes, or kinship care; or 
(2)a high school senior or student currently enrolled in a postsecondary education program who is older than 18 years old and is no longer living with his or her foster family, as long as he or she was under State care until age 18.  
(b)Kinship careFor a youth to be eligible as receiving kinship care, the State or an entity licensed by the State must have intervened on the youth's behalf and a court of competent jurisdiction must have issued a court order of dependency and the court order or the State or the entity licensed by the State must have placed the youth in legal kinship care. A youth who is residing with his or her relatives in any other type of situation is not eligible as receiving kinship care. 
408E.Authorization 
(a)Technical assistance and outreach servicesThere are authorized to be appropriated for grants under section 408A, such sums as may be necessary for fiscal year 2006 and for each of the 5 succeeding fiscal years. 
(b)Housing for foster care youthThere are authorized to be appropriated for grants under section 408B, such sums as may be necessary for fiscal year 2006 and for each of the 5 succeeding fiscal years.. 
4.Fair treatment for foster care youth in financial need analysis 
(a)Simplifying for students with special circumstancesSection 480 of the Higher Education Act of 1965 (20 U.S.C. 1087vv) is amended by striking subsection (d) and inserting the following:  
 
(d)Independent student 
(1)DefinitionThe term “independent”, when used with respect to a student, means any individual who— 
(A)is 24 years of age or older by December 31 of the award year; 
(B)is an orphan, in foster care, or a ward of the court, or was in foster care or a ward of the court until the individual reached the age of 18; 
(C)is an emancipated youth as defined by his or her state of legal residence or is in legal guardianship as defined by section 475(7) of the Social Security Act; 
(D)is a veteran of the Armed Forces of the United States (as defined in subsection (c)(1)); 
(E)is a graduate or professional student; 
(F)is a married individual; 
(G)has legal dependents other than a spouse; or 
(H)is a student for whom a financial aid administrator makes a documented determination of independence by reason of unusual circumstances. 
(2)Simplifying the dependency override processNothing in this subsection shall prohibit a financial aid administrator to make a determination of independence under paragraph (1)(H) based upon a documented determination of independence under such paragraph previously made by another financial aid administrator in the same application year.. 
(b)Tailoring electronic applications for students with special circumstancesSection 483(a) of the Higher Education Act (20 U.S.C. 1090(a)) is amended by adding at the end the following new paragraph: 
 
(8)Applications for students seeking a documented determination of independenceIn the case of dependent students seeking a documented determination of independence by a financial aid administrator, as defined by section 480(d), nothing in this section shall prohibit the Secretary from — 
(A)allowing such students to indicate their special circumstance on an electronic form developed pursuant for this section;  
(B)collecting and processing on a preliminary basis data provided by such students using the electronic forms developed pursuant for this section; and  
(C)distributing such data to institutions of higher education, guaranty agencies, and States for the purposes of processing loan applications and determining need and eligibility for institutional and State financial aid awards on a preliminary basis, pending a documented determination of independence by a financial aid administrator.. 
 
